                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ARTHUR JOHNSON,

      Plaintiff,                                   Case No. 18-cv-13631
                                                   Hon. Matthew F. Leitman
v.

JOHN DOE AND JANE DOE,

     Defendants.
__________________________________________________________________/

     ORDER DENYING AS MOOT MOTION FOR TEMPORARY
 RESTRAINING ORDER AND A PRELIMINARY INJUNCTION (ECF #3)

      This is a pro se civil rights action. Plaintiff Arthur Johnson appears to

complain that the Defendants provided constitutionally deficient medical and/or

mental health treatment to him while he was in custody. (See Complaint, ECF #1.)

On November 20, 2018, Johnson filed a Motion for Temporary Restraining Order

and a Preliminary Injunction. (See ECF #3.) In that motion, Johnson asked the Court

to issue certain injunctive relief against the Defendants who were employed at the

Woodland Center Correctional Facility in Whitmore Lake, Michigan (“WCC”). (See

id. at Pg. ID 27.) Johnson said that he was in custody at WCC and that injunctive

relief was essential to remedy ongoing deprivations of his constitutional rights by

the Defendants who worked at that facility.




                                        1
      As of today’s date, Johnson is no longer in custody at WCC. (See Change of

Address Notices, ECF ## 6 & 8.) Since Johnson is no longer at WCC, his request

for injunctive relief to address his circumstances at that facility is moot.

Accordingly, Johnson’s Motion for a Temporary Restraining Order is DENIED AS

MOOT.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: January 3, 2019



I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 3, 2019, by electronic means and/or ordinary
mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                        2
